DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
Applicant’s preliminary amendments to the drawings filed on November 30, 2021 and January 31, 2022 have been received and entered.
Priority
Acknowledgment is made of applicant’s claim for priority to the filing date of PRO 63/080,171, filed September 18, 2020.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because of the following informalities:
Use of the trademark term Botox® should be accompanied by the appropriate symbol following the term.
Figure 4A-C, Figure 5A-C, and Figure 9. No legend is presented to discern the difference between the two treatments (saline and Botox®).
Figure 4d. Clarification is needed as to what the units of the x-axis values are intended to be.
Figures 5 and 6. The x-axis should be clarified to be the number of weeks after treatment injections.
Figure 8. No meaning is provided for the S1, S2, S3, and S4 designations in the figure.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms Botox®, Azzalure®, Xeomin®, Bocoture®, Jeuveau®, and Humalog®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities:
[0018] sentence 1. Include the open quotations before the term “Treat”.
[0022] sentence 5. Correct the phrase “In additional” to “In addition”.
[0033] sentence 1. Correct the word “botulin” to “botulinum”.
[0058]. Correct the clinical trial number to be preceded by “NCT” rather than “NCH”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the phrase “method of treating a subject having type II diabetes” is unclear if the claimed method is intended to treat type II diabetes in said subject, or if the claimed method is merely intended to be administered to a subject having type II diabetes. The lack of clarity renders the claim indefinite.
	Claims 2-8 are dependent on Claim 1, and are thus indefinite for the same reason.

	Regarding Claim 16, the phrase “method of treating an obese subject” is unclear if the claimed method is intended to treat obesity in said subject, or if the claimed method is merely intended to be administered to an obese subject. The lack of clarity renders the claim indefinite.
	Claims 17-21 are dependent on Claim 16, and are thus indefinite for the same reason.

	Regarding Claims 8, 15, and 21, the range “1-10U/kg botulinum toxin” is indefinite as it does not clearly indicate what the kg mass is intended to be. The unit “U/kg” as claimed could mean per kg of subject body weight, per kg of botulinum toxin, or per kg of duodenum mass. Amending the claims to specifically point out that the range is “…1-10 U/kg subject body weight of botulinum toxin…” would be sufficient to overcome this 35 USC §112(b) rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abumrad et al. (Investigating Effects of BOTOX on Weight Loss and Glucose Tolerance in Obese, Type 2 Diabetic Subjects, Clinical Trial NCT03991299, publicly available June 19, 2019).
	Regarding claims 1, 9, and 16, Abumrad et al. teaches the injection of Botox® into the duodenal wall of obese subjects with type II diabetes or prediabetes, and that said injections are expected to result in improvements in glucose tolerance and duodenal nutrient sensitivity (Brief Summary, sentences 1-3). Abumrad et al. also states that on every study visit, the body weight and body composition will be evaluated for each subject (Brief Summary, sentence 8).
	Regarding claims 2, 10, and 17, Abumrad et al. teaches the injection of Botox® (Brief Summary, sentence 2), which is a commercially available botulinum toxin A, as evidenced by the present specification (Present Specification [0003] sentence 1). 
	Regarding claims 3, 11, and 18, Abumrad et al. teaches the injection of Botox® is into the duodenal wall (Brief Summary, sentence 2).
	Regarding claims 4, 12, and 19, Abumrad et al. teaches the injection is an endoscopic injection (Brief Summary, sentence 2).
	Regarding claims 5 and 13, Abumrad et al. teaches that all subjects are obese (Brief Summary, sentence 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 6, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jankovic (Botulinum toxin in clinical practice, J Neurol Neurosurg Psychiatry 2004;75:951–957. doi: 10.1136/jnnp.2003.034702. Published June 16, 2004) in view of Abumrad et al. (Investigating Effects of BOTOX on Weight Loss and Glucose Tolerance in Obese, Type 2 Diabetic Subjects, Clinical Trial NCT03991299, publicly available June 19, 2019).
Regarding claims 1, 6, 9, 14, and 16, Abumrad et al. teaches the injection of Botox® into the duodenal wall of obese subjects with type II diabetes or prediabetes, and that said injections are expected to result in improvements in glucose tolerance and duodenal nutrient sensitivity (Brief Summary, sentences 1-3). Abumrad et al. also states that on every study visit, the body weight and body composition will be evaluated for each subject (Brief Summary, sentence 8).  But Abumrad does not teach repeated (plural) botulinum toxin injections.
However, Jankovic teaches repeated (plural) botulinum toxin injections (Page 952 paragraph 4 sentence 1), and that about 3 months after treatment the clinical functions of the treated muscle returns and a wearing off response from the previous injection occurs (Page 952 first paragraph sentence 3). Jankovic continues to state that some patients become unresponsive to subsequent treatments as a result of developing neutralizing antibodies (Page 952 paragraph 3 sentence 1), and that "booster" injections less than 2 to 3 months of the previous injection increases the risk of developing immunoresistance to the botulinum toxin (Page 953 paragraph 1 sentence 2).  However, Jankovic does not teach any of the limitations of instant independent claims 1, 9, and 16.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the repeated (plurality of) botulinum toxin injections separated by at least 3 months apart as suggested by Jankovic with the method of injecting Botox® into the duodenal wall of obese subjects with type II diabetes or prediabetes as taught by Abumrad et al. because botulinum toxin injections wear off approximately 3 months post-injection, and thus the treatments lose functionality (Page 952 first paragraph sentence 3). Additionally, it would have been obvious to combine because Jankovic teaches that separating the injections by at least 3 months reduces the risk of the development of immunoresistance to botulinum toxin in the subject (Page 953 paragraph 1 sentence 2), which would also cause the treatment to lose functionality.


Claims 1, 7, 8, 9, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (WO 0154711 A2, published August 2, 2001) in view of Abumrad et al. (Investigating Effects of BOTOX on Weight Loss and Glucose Tolerance in Obese, Type 2 Diabetic Subjects, Clinical Trial NCT03991299, publicly available June 19, 2019).
Regarding claims 1 and 7, Abumrad et al. teaches the injection of Botox® into the duodenal wall of obese subjects with type II diabetes, and that said injections are expected to result in improvements in glucose tolerance and duodenal nutrient sensitivity (Brief Summary, sentences 1-3).  But Abumrad does not teach concurrent administration of botulinum toxin and an agent for reducing insulin resistance in the treatment of diabetes.
However, Donovan teaches the concurrent administration of botulinum toxin and an agent for reducing insulin resistance in the treatment of diabetes (claim 19). The agent for reducing insulin resistance can be thiazolidinediones (Page 18 lines 25-30), which is one example of an antidiabetic agent suggested in the present invention's disclosure (Present Specification [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the concurrent administration of botulinum toxin and an agent for reducing insulin resistance in the treatment of diabetes as taught by Donovan with the method of injecting Botox® into the duodenal wall of subjects with type II diabetes as taught by Abumrad et al. because the combination of botulinum toxin and an antidiabetic agent can more effectively lower insulin resistance and blood glucose, and increase the basal rate of glucose metabolism, lipogenesis, insulin receptor numbers, and post receptor responses (Donovan, Page 18 lines 29-30 and Page 19 lines 1-2) than the single treatments on their own. Dysfunctions of these systems are known symptoms of type 2 diabetes, and therefore more effective treatment of these symptoms with the combination of a botulinum toxin and an antidiabetic agent increases the effectiveness of the treatment as a whole.

Regarding claims 1, 8, 9, 15, 16, and 21 Abumrad et al. teaches the injection of Botox® into the duodenal wall of obese subjects with type II diabetes or prediabetes, and that said injections are expected to result in improvements in glucose tolerance and duodenal nutrient sensitivity (Brief Summary, sentences 1-3). Abumrad et al. also states that on every study visit, the body weight and body composition will be evaluated for each subject (Brief Summary, sentence 8). But Abumrad et al. does not teach an injection dose of botulinum toxin.
However, Donovan teaches the injection of botulinum toxin into the pancreas of a subject to treat diabetes (claim 1), and that the injection dose can be 10-3 to 35 U/kg subject body weight of botulinum toxin (claim 2). 

Therefore, the instant claimed range of 1-10 U/kg subject body weight would have been obvious to one of ordinary skill in the art because the claimed range overlaps with the range disclosed in Donovan, and thus a prima facie case of obviousness exists.
In the alternative, it would have been obvious to one or ordinary skill in the art to have optimized the dose range taught by Donovan because Donovan teaches that an effective dosage amount of botulinum toxin to treat diabetes is proportional to the tissue mass and level of activity in the tissue to be treated (Page 20 lines 3-4 and 15-18). Since the tissue being injected with botulinum toxin in Donovan (the pancreas) is different from the tissue being injected with botulinum toxin in the present invention (the duodenal wall), it would have been obvious to optimize the range of botulinum toxin doses taught by Donovan for the pancreas to be more efficient in the duodenal wall of the present invention. Donovan also teaches how to optimize the dose by disclosing that the dosage amount of botulinum toxin can be extrapolated from determinations of the amounts of botulinum toxin required for effective denervation of the tissues to be treated (Page 20 lines 1-3).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M DURYEE whose telephone number is (571)272-9377. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER M DURYEE/Examiner, Art Unit 4181                                                                                                                                                                                                        
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617